Case: 17-10378      Document: 00514328428         Page: 1    Date Filed: 01/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                    No. 17-10378
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                         January 30, 2018
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff–Appellee

v.

JORGE ROBERTO MORALES,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-138-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Roberto Morales appeals following his guilty plea conviction of
possession of a firearm by a convicted felon. He first asserts, relying on Nat’l
Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519 (2012) (NFIB), that 18 U.S.C.
§ 922(g)(1) is unconstitutional because it regulates conduct that falls outside
the Commerce Clause of the Constitution. We have rejected such a challenge,
explaining that NFIB “did not address the constitutionality of § 922(g)(1), and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10378    Document: 00514328428     Page: 2   Date Filed: 01/30/2018


                                 No. 17-10378

it did not express an intention to overrule the precedents upon which our
cases—and numerous other cases in other circuits—relied in finding statutes
such as § 922(g)(1) constitutional.” United States v. Alcantar, 733 F.3d 143,
146 (5th Cir. 2013). We have consistently upheld § 922(g) as being “a valid
exercise of Congress’s authority under the Commerce Clause.” Id. at 145.
Thus, as Morales acknowledges, Alcantar forecloses his argument.
      Additionally, Morales contends, in reliance on Flores-Figueroa v. United
States, 556 U.S. 646 (2009), that his indictment should have been dismissed
because it failed to allege that he knew that the firearm he possessed had at
some point traveled in interstate commerce. Under United States v. Dancy,
861 F.2d 77, 81-82 (5th Cir. 1988), a § 922(g)(1) conviction “requires proof that
the defendant knew that he had received (or possessed or transported) a
firearm but does not require proof that he knew that the firearm had an
interstate nexus or that he was a felon.” United States v. Schmidt, 487 F.3d
253, 254 (5th Cir. 2007). We have determined that Dancy is still good law even
after the Supreme Court’s decision in Flores-Figueroa, which addressed the
mens rea element of a different statute. See United States v. Rose, 587 F.3d
695, 705 (5th Cir. 2009). In view of Rose, Morales’s contention is foreclosed, as
he concedes.
      Accordingly, Morales’s unopposed motion for summary disposition is
GRANTED, and the judgment is AFFIRMED.




                                       2